DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6: there are lack of descriptions in the specification to support the claimed limitation that “the first distance decreases and the second distance increases when a first acoustic pressure is applied to the at least one first sensing capacitor and the at least one second sensing capacitor” to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention (Specification para [0030] to [0035] disclosing the displacements and variations of the claimed distances D1 and D2).
Regarding claim 14: there are lack of descriptions in the specification to support the claimed limitation that “the first signal and the second signal form a pair of differential signals, wherein the first signal decreases and the second signal increases when a first acoustic pressure is applied to the audio device, wherein the first signal increases and the second signal decreases when a second acoustic pressure is applied to the audio device” to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention (Specification para [0030] to [0035] disclosing the displacements and variations of the distances D1 and D2 which correspond to the claimed first signal and second signal).
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 6: this claim recites the limitation “the first distance decreases and the second distance increases when a first acoustic pressure is applied to the at least one first sensing capacitor and the at least one second sensing capacitor” which contradicts to the disclosure in the specification regarding how the claimed audio device perform (see Specification para [0030] to [0035]). Since the scope of claim traverses with the scope of the invention disclosed by the specification, the claim boundary would not be defined which cause the claim being indefinite.
Regarding claim 14: this claim recites the limitation “the first signal and the second signal form a pair of differential signals, wherein the first signal decreases and the second signal increases when a first acoustic pressure is applied to the audio device, wherein the first signal increases and the second signal decreases when a second acoustic pressure is applied to the audio device” which contradicts to the disclosure in the specification regarding how the claimed audio device perform (see Specification para [0030] to [0035]). Since the scope of claim traverses with the scope of the invention disclosed by the specification, the claim boundary would not be defined which cause the claim being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesbauer et al. (US 20150125003 – Cited IDS).
Regarding claim 1: Wiesbauer teaches an audio device, comprising: 
	an electroacoustic convertor, having a first output terminal and a second output terminal, wherein a first polarity of a first capacitance variation corresponding to the first output terminal is opposite to a second polarity of a second capacitance variation corresponding to the second output terminal, wherein the first capacitance variation and the second capacitance variation are associated with a magnitude of acoustic pressure (MEMS microphones 201 and 202 and para [0032]: the polarity of V.sub.mic1 and V.sub.mic2 may be opposite); and 
	a differential amplifier, having a first input terminal coupled to the first output terminal and a second input terminal coupled to the second output terminal (Fig. 2: Differential Amplifier 210 coupled to outputs 212 and 214).
Regarding claim 2: Wiesbauer the audio device of claim 1, wherein the electroacoustic convertor comprises: 

		a first upper electrode (Fig. 7 and Fig. 13 disclosing a single MEMS device 	structure; Fig. 7: Backplate 702 and para [0043]; and Fig. 13: First backplate 	1302) and; 
		a first lower electrode (Fig. 7: Membrane 704; Fig. 13: Second backplate 	1304), wherein the first capacitance variation is associated with a first distance 	between the first upper electrode and the first lower electrode (inherently, each 	MEMS device is a capacitor and the capacitance variance depending on the 	distance between the two electrode layers); and 
		at least one first spacer, configured to separate the first upper electrode 	and the first lower electrode (Fig. 7: the structures between backplate 702 and 	Membrane 704 sitting on top of Substrate 710 reads on the claimed spacer; and 	Fig. 13: First substrate 1310 also reds on the claimed spacer); and 
	at least one second sensing capacitor (Fig. 12a: MEMS device 1204), wherein each of the at least one second sensing capacitor comprises: 
		a second upper electrode (Fig. 7: Membrane 704; Fig. 13: Second 	backplate 1304); 
		a second lower electrode (Fig. 7: Membrane 704; Fig. 13: Second 	backplate 1304), wherein the second capacitance variation is associated with a 	second distance between the second upper electrode and the second lower 	electrode (inherently, each MEMS device is a capacitor and the capacitance 	variance depending on the distance between the two electrode layers; and 

Regarding claim 5: Wiesbauer the audio device of claim 2, wherein portions of the first upper electrode are coplanar with portions of the second upper electrode respectively (Fig. 10: MEMS device 1 and MEMS device 2 are coplanar).
Regarding claim 7: Wiesbauer the audio device of claim 2, wherein the first upper electrode, the second upper electrode, a layer of the first lower electrode, or a layer of the second lower electrode has permanent electric charges (Fig. 13: Electrical contacts 1312, 1314, and 1316 are made through passivation layer 1320 and first substrate 1310 to backplate 1302, backplate 1304, and diaphragm 1306, respectively; para [0061]).
Regarding claim 8: Wiesbauer the audio device of claim 1, wherein the first capacitance variation and the second capacitance variation are caused by deformation of the at least one first sensing capacitor and the at least one second sensing capacitor due to acoustic pressure respectively (para [0043] and [0062]).
Regarding claim 9: Wiesbauer the audio device of claim 1, wherein an area or shape of a first upper electrode of the electroacoustic convertor is identical to an area or shape of a second upper electrode of the electroacoustic convertor (Fig. 8a-b: two MEMS device 802 having the same area; Fig. 11a-b: two MEMS device 1102 having the same area; and Fig. 12a: two MEMS device 1202 having the same area).
Regarding claim 10: Wiesbauer the audio device of claim 1, wherein a first upper electrode of the electroacoustic convertor and a second upper electrode of the Page 19 of 22electroacoustic convertor are alternately disposed (Fig. 9, Fig. 10, and Fig. 11a-b: two MEMS devices are side-by-side or alternately disposed not overlapped). 
Regarding claim 12: Wiesbauer the audio device of claim 1, wherein at least one side of the at least one first sensing capacitor is anchored to a frame of the electroacoustic convertor, wherein at least one side of the at least one second sensing capacitor is anchored to the frame (Fig. 9 – step 950 and Fig. 10 – step 1040; and para [0051] and [0053]).
Regarding claims 13 and 15: the audio device discussed in claims 1 and 8 above also respectfully support these corresponding method claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesbauer et al. (US 20150125003 – Cited IDS).
Regarding claim 11: Wiesbauer the audio device of claim 1 but does not teach that “a first upper electrode of the electroacoustic convertor and a second upper electrode of the electroacoustic convertor are designed of triangle shape and are diagonally arranged”. However, the shape and the arrangement of the first and second upper electrode are designed preferences and they do not yield any unpredictable result on how the electroacoustic converter performs. It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Wiesbauer’s first and second upper electrodes in a designed triangle shape and diagonal arrangement according to user preferences.
Allowable Subject Matter
Claims 16-17 are allowed.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 16: the prior art fails to disclose a specific electroacoustic convertor having: Page 20 of 22an upper electrode; a lower electrode; and at least one spacer in which the at least one spacer is disposed at a specific location which is a reentrant vertex or a tip vertex of the upper electrode.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations cause the claim distinguished from the prior art.
Regarding claim 3: the prior art fails to disclose a specific shape, pattern, and alignment between the claimed first upper electrode and second upper electrode.
Regarding claim 4: the prior art fails to disclose a specific location arrangement of the claimed at least first and second spacers in combination with a specific shape and pattern of the claimed first upper electrode and second upper electrode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liou et al. (US 20090060233A1 – Cited IDS)
Liou et al. (US 8385586 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L TON/Primary Examiner, Art Unit 2654